DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 09/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 4-5, 8-12, 15-17, and 20-23 were previously pending and subject to a final Office Action mailed 04/22/2021. Claims 1, 12, and 20 were amended. Claims 1, 4-5, 8-12, 15-17, and 20-23 are currently pending and are subject to the Examiner’s Amendment and subsequent allowance as indicated below. 
	Response to Arguments
35 USC § 112
Applicant amended the independent claims by removing the language which was not supported within the specification and amending as Examiner suggested. Accordingly, the 35 U.S.C. 112(a) rejection of Claims 1, 4-5, 8-12, 15-17, and 20-23 has been withdrawn.  

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In summary, Claim 21 was cancelled to overcome a potential 35 U.S.C. 112(b) rejection and Claim 4 was amended to correct “wait time of the use” to “wait time of the user”.
Authorization for this examiner’s amendment was given in an interview with Attorney Rachel Pearlman on 09/24/2021.
The application has been amended as follows: 
Claim 4 (amended)
The computer-implemented method of claim 1, wherein the user preferences further comprise at least one of: an arrival time, a departure time, a layover location, wait time of the user, or party size of the user. 
Claim 21 (cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Current available prior art alone or in combination fail to disclose every element of independent claims 1, 12, and 20. Examiner noting “determining, by the one or more processors, based on the current location of the user within the venue and the transportation route and based on a predicted probability exceeding a pre-determined threshold, based on a determination by a cognitive agent, an occurrence of a transportation event, wherein the transportation event comprises a delay in the transportation route” is taught by current prior art as seen below. 
Examiner noting the limitation of “selecting, by the one or more processors, from the one or more prospective alternate transportation routes, the one or more alternate transportation routes, 
The following are the closest prior art:
Shields (US Patent No. 9665998) teaches determining alternate transportation routes for a user within a venue. However, Shields does not teach the “determining” and “selecting” limitations noted above. 
Yalcin et al. (US 2015/0161528) teaches using user preference information to select transportation routes and a distance to a new route departure location within the venue from the current location of the user within the venue. However, Yalcin does not teach the “determining” and “selecting” limitations noted above.
Busch et al. (US 2015/0348117) teaches obtaining, by the one or more processors, user preference information from the current location of the user within the venue. However, Busch does not teach the “determining” and “selecting” limitations noted above.
Altaf et al. (US 2006/0155591) teaches determining, by the one or more processors, based on the current location of the user within the venue and the transportation route, an occurrence of a transportation event, wherein the transportation event comprises an earlier available transportation route. However, Altaf does not teach the “determining” and “selecting” limitations noted above.
Wang et al. (US 2016/0117616) teaches determining delay in transportation routes based on the probability of weather events exceeding a threshold. However, Wang does not teach the “selecting” limitations noted above.
Truitt (US 2014/0122153) teaches in ¶ 50-52 a maximum travel distance criteria of the user. However, Truitt does not teach the “determining” and “selecting” limitations noted above.
Davis et al. (US10783460) teaches providing an itinerary to a user after assigning candidate itinerary suitability scores, the scores may be based on user ratings and preferences related to surveys, customer service feedback, etc. However, Davis does not teach “determining” noted above.
Canora et al. (US 2009/0216547) teaches using a guest’s current location within a venue and their wait time to provide real-time recommendations. However, Canora does not teach “determining” and “selecting” as noted above.
WO2014004183 teaches the likelihood of events occurring during a travel route compared to a threshold probability in order to recommend alternative routes such as inclement weather increasing traffic resulting in a time delay. However, the foreign reference does not teach the “Selecting” limitation noted above. 
Non patent literature “Social itinerary recommendation from user-generated digital trails” teaches utilizing social sentiments from multiple users in order to evaluate candidate itineraries and recommend the most relevant one to the user. However, the NPL does not teach “determining” noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628         

/GEORGE CHEN/Primary Examiner, Art Unit 3628